Citation Nr: 0611497	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 until 
November 1957.

Service connection for PTSD was initially denied by rating 
action dated in May 1991.  The veteran did not file an appeal 
and the determination became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005).  A claim to reopen was most recently 
denied in August 1999.  This denial is also final.  Id.  The 
veteran again asked that his claim be reopened by way of 
correspondence received in October 2002.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a June 2003 
rating decision of the VA Regional Office (RO) in Sioux 
Falls, South Dakota that declined to reopen the claim of 
service connection.

The veteran was afforded a hearing at the RO in September 
2003.  The transcript is of record. 


REMAND

The Board notes that veteran receives regular VA outpatient 
follow-up for various disorders, including psychiatric 
disability.  He claims that recent treatment has been for 
PTSD.  Treatment records dating through April 1999 have been 
associated with the claims file, but none since.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court of Appeals for 
Veterans Claims (Court) held that when VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, such documents are 
constructively part of the record before the Secretary and 
Board, even where they are not actually before the 
adjudicating body.  The claims folder indicates that 
potentially relevant evidence in support of the 


veteran's claim may exist or could be obtained from a VA 
facility. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pertinent outpatient treatment records prepared since April 
1999 should be requested and associated with the claims 
folder.

Review of the record also discloses that the veteran has not 
been provided adequate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) with respect 
to the issue currently on appeal.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects although the RO has sent a 
notice letter to the veteran in November 2002, it clearly did 
not address the specific criteria necessary to reopen a claim 
of service connection for PTSD as defined by 38 C.F.R. 
§ 3.156(a) (2005) and 38 C.F.R. § 3.304(f) (2005).  
Additionally, the Court has recently made it clear that VCAA 
notice with respect to a service connection claim must also 
address potential rating criteria and the criteria for an 
award of an effective date.  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).  The veteran must 
therefore be given the required notice with respect to the 
issue on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), and the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005) are fully 
complied with and satisfied.  The 
veteran should specifically be told what 
is required to substantiate the 
application to reopen a 


claim of service connection for PTSD.  
Additionally, the RO must notify the 
appellant of the information and 
evidence needed to substantiate his 
claim, and of what part of such evidence 
he should obtain and what part the RO 
will attempt to obtain on his behalf.  
He should be told to provide any 
evidence in his possession that is 
pertinent to his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).  He should 
also be informed of the rating criteria 
and the criteria for award of an 
effective date.  Dingess, supra.  

2.  The veteran should be asked to 
identify all VA facilities where he has 
sought treatment for psychiatric 
disability since April 1999.  Such 
records should be retrieved and 
associated with the claims folder.  

3.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, 
the appellant should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

